DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to preliminary amendment filed 10/21/2021.
Status of the claims
Claims 1-4, 6-11, 13-19 and 21-23 are currently pending for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2021 is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-11, 13-19 and 21-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11157371. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 6-11, 13-19 and 21-23  of instant application recited similar limitations.  Therefore, they are rejected on the ground of nonstatutory double patenting.
Claims similar as follows:
Instant application			Patent No. 111573
Claims 1, 8, 15, 16, 21-23		Claims 1, 7, 13 and 14
Claims 2, 9, 17				claims 2, 8, 15
Claims 3, 10, 18			claims 3, 9, 16
Claims 4, 11, 19			claims 4, 10, 17
Claims 6, 13				claims 5, 11
Claims 7, 14				claims 6, 12 and 18

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8, 10-11, 13-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen et al. (US 20130166919, hereafter Thomsen) in view of Campagna (US 20170171174).

Regarding claim 1, Thomsen discloses: A computer-implemented method comprising: initiating recovery of an in-memory database by streaming pages of varying sizes from backup storage into a page buffer in memory of the in-memory database (Thomsen [0023] discloses: recovery processing; [0017; 0020] discloses: a page buffer (of the memory), which can write the data, in the form of storage pages, to one or more storages 114; [0043] discloses: various page sizes; [0026] discloses: in-memory database);
encrypting pages  (Thomsen [0019] discloses: encrypts data pages); and
flushing the encrypted pages from the memory of the in-memory database to physical persistence (Thomsen [0032] discloses: flushing data to disk).
Thomsen didn’t disclose, but Campagna discloses encrypting pages having a size above a pre-defined threshold on a page-by-page basis without copying such pages to a superblock (Campagna [0034] discloses: data to be encrypted is greater than a size limit enforced by the cryptography service),
Thomsen and Campagna are analogous art because they are [in the same field of endeavor,  encrypting process. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Thomsen, to include the teaching of Campagna, in order to accomplish encrypting data . The suggestion/motivation to combine is for improving the performance of data encryption  in an environment where computational resources are limited (Campagna [0070].
.
Regarding claim 3, Thomsen as modified discloses:  The method of claim 1, wherein the encryption information in the superblock control block comprises an encryption key for each copied page (Thomson [0041] discloses: different keys for encryption for each page). 
.
Regarding claim 4, Thomsen as modified discloses: The method of claim 3, wherein the encryption information in the superblock control block comprises an initialization vector for each copied page (Thomsen [0003] discloses: encrypts at least on data page using a first initialization vector; [0041] discloses create a per-page encryption key, The initialization vector method described above can also work for asymmetric encryption (i.e., different keys for encryption/decryption) for each page). 

Regarding claim 6, Thomsen as modified discloses: The method of claim 1, wherein the pre-defined threshold is 64 kilobytes (Thomsen [0043] discloses page sizes).
Regarding claim 7, Thomsen as modified discloses: The method of claim 1, wherein the pre-defined threshold is 128 kilobytes Thomsen [0043] discloses page sizes).
Regarding claim 8, Thomsen as modified discloses:  A system comprising: at least one data processor; and memory storing instructions which, when executed by at least one data processor, result in operations comprising: initiating recovery of an in-memory database by streaming pages of varying sizes from backup storage into a page buffer in memory of the in-memory database (Thomsen [0023] discloses: recovery processing; [0017; 0020] discloses: a page buffer (of the memory), which can write the data, in the form of storage pages, to one or more storages 114; [0043] discloses: various page sizes; [0026] discloses: in-memory database);
encrypting pages (Thomsen [0019] discloses: encrypts data pages); and
 flushing the encrypted pages from the memory of the in-memory database to physical persistence (Thomsen [0032] discloses: flushing data to disk).
Thomsen didn’t disclose, but Campagna discloses encrypting pages having a size above a pre-defined threshold on a page-by-page basis without copying such pages to a superblock (Campagna [0034] discloses: data to be encrypted is greater than a size limit enforced by the cryptography service),
Thomsen and Campagna are analogous art because they are [in the same field of endeavor,  encrypting process. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Thomsen, to include the teaching of Campagna, in order to accomplish encrypting data . The suggestion/motivation to combine is for improving the performance of data encryption  in an environment where computational resources are limited (Campagna [0070].

Regarding claim 10, Thomsen as modified discloses: The system of claim 8, wherein the encryption information in the superblock control block comprises an encryption key for each copied page (Thomson [0041] discloses: different keys for encryption for each page). 
.
Regarding claim 11, Thomsen as modified discloses:  The system of claim 10, wherein the encryption information in the superblock control block comprises an initialization vector for each copied page (Thomsen [0003] discloses: encrypts at least on data page using a first initialization vector; [0041] discloses create a per-page encryption key, The initialization vector method described above can also work for asymmetric encryption (i.e., different keys for encryption/decryption) for each page). 

Regarding claim 13, Thomsen as modified discloses: The system of claim 8, wherein the pre-defined threshold is 64 kilobytes Thomsen [0043] discloses page sizes).
Regarding claim 14, Thomsen as modified discloses:  The method of claim 8, wherein the pre-defined threshold is 128 kilobytes Thomsen [0043] discloses page sizes).
Regarding claim 15, Thomsen as modified discloses:  The system of claim 8 further comprising the in-memory database. 
Regarding claim 16, Thomsen as modified discloses:  A non-transitory computer program product storing instructions which, when executed by at least one data processor forming part of at least one computing device, result in operations comprising:
initiating recovery of an in-memory database(Thomsen [0023] discloses: recovery processing; [0017; 0020] discloses: a page buffer (of the memory), which can write the data, in the form of storage pages, to one or more storages 114; [0043] discloses: various page sizes; [0026] discloses: in-memory database);;
encrypting pages  (Thomsen [0019] discloses: encrypts data pages); and
flushing the encrypted pages from the memory of the in-memory database to physical persistence (Thomsen [0032] discloses: flushing data to disk).
Thomsen didn’t disclose, but Campagna discloses encrypting pages having a size above a pre-defined threshold on a page-by-page basis without copying such pages to a superblock (Campagna [0034] discloses: data to be encrypted is greater than a size limit enforced by the cryptography service),
Thomsen and Campagna are analogous art because they are [in the same field of endeavor,  encrypting process. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Thomsen, to include the teaching of Campagna, in order to accomplish encrypting data . The suggestion/motivation to combine is for improving the performance of data encryption  in an environment where computational resources are limited (Campagna [0070].
Regarding claim 18, Thomsen as modified discloses: The computer program product of claim 46 23, wherein the encryption information in the superblock control block comprises an encryption key for each copied page (Thomson [0041] discloses: different keys for encryption for each page). 
.
Regarding claim 19, Thomsen as modified discloses: The computer program product of claim 18, wherein the encryption information in the superblock control block comprises an initialization vector for each copied page (Thomsen [0003] discloses: encrypts at least on data page using a first initialization vector; [0041] discloses create a per-page encryption key, The initialization vector method described above can also work for asymmetric encryption (i.e., different keys for encryption/decryption) for each page). 
Claims 2, 9, 17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Thomsen et al. (US 20130166919, hereafter Thomsen) in view of Campagna (US 20170171174) and further in view of Gelson et al. (US 20100058013, Gelson).

Regarding claim 2, Thomsen as modified discloses: The method of claim 1, wherein the encryption of the copied pages is conducted in parallel by a plurality of helper threads (Gelson [0034] discloses: blocks may be compressed and encrypted; [0035) discloses:  concurrent processing to open the files for backup procedures).
 Thomsen as modified and Gelson are analogous art because they are in the same field of endeavor, recovery database. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Thomsen, to include the teaching of Gelson, in order to encrypting the pages. The suggestion/motivation to security encrypted data page(s).

Regarding claim 9, Thomsen as modified discloses:  The system of claim 8, wherein the encryption of the copied pages is conducted in parallel by a plurality of helper threads (Gelson [0034] discloses: blocks may be compressed and encrypted; [0035) discloses:  concurrent processing to open the files for backup procedures). 
Thomsen as modified and Gelson are analogous art because they are in the same field of endeavor, recovery database. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Thomsen, to include the teaching of Gelson, in order to encrypting the pages. The suggestion/motivation to security encrypted data page(s).


Regarding claim 17, Thomsen as modified discloses:  The computer program product of claim 46 23, wherein the encryption of the copied pages is conducted in parallel by a plurality of helper threads (Gelson [0034] discloses: blocks may be compressed and encrypted; [0035) discloses:  concurrent processing to open the files for backup procedures).
Thomsen as modified and Gelson are analogous art because they are in the same field of endeavor, recovery database. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Thomsen, to include the teaching of Gelson, in order to encrypting the pages. The suggestion/motivation to security encrypted data page(s).


Regarding claim 21, Thomsen as modified didn’t disclose, but Gelson discloses:: The method of claim 1, further comprising:
copying pages for recovery having a size equal to or below the pre-defined threshold to the superblock (Gelson [0034] discloses: a partition size reaches a specified threshold level, a process, called splitting, is initiated, to ensure storage size of the individual data files, a block database (BDB) file from a replica is copied for each replica may be serve data blocks for backup and restore purposes);
adding, for each copied page, encryption information to a superblock control block for the superblock (Gelson [0037] discloses: the data block may be in compressed and encrypted format);
encrypting the copied pages within the superblock using the corresponding encryption information added to the superblock control block (Gelson [0037] discloses: Encryption technologies used for saving and retrieving the respective files may be AES256 encryption (encryption information). When the server daemon receives the request for the block it determines what partition holds the block based on the block signature).
Thomsen as modified and Gelson are analogous art because they are in the same field of endeavor, recovery database. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Thomsen, to include the teaching of Gelson, in order to encrypting the pages. The suggestion/motivation to security encrypted data page(s).
flushing the superblock from memory of the database to physical persistence (Thomsen [0032] discloses: the data can be written into the page buffer of the persistence layer as superblock to determine when the data in the virtual file is actually flushed to disk).
.
Regarding claim 22, Thomsen as modified discloses:  The system of claim 8, wherein the operations further comprise:
copying pages for recovery having a size equal to or below the pre-defined threshold to the superblock (Gelson [0034] discloses: a partition size reaches a specified threshold level, a process, called splitting, is initiated, to ensure storage size of the individual data files, a block database (BDB) file from a replica is copied for each replica may be serve data blocks for backup and restore purposes);
adding, for each copied page, encryption information to a superblock control block for the superblock (Gelson [0037] discloses: the data block may be in compressed and encrypted format);
encrypting the copied pages within the superblock using the corresponding encryption information added to the superblock control block (Gelson [0037] discloses: Encryption technologies used for saving and retrieving the respective files may be AES256 encryption (encryption information). When the server daemon receives the request for the block it determines what partition holds the block based on the block signature).
Thomsen as modified and Gelson are analogous art because they are in the same field of endeavor, recovery database. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Thomsen, to include the teaching of Gelson, in order to encrypting the pages. The suggestion/motivation to security encrypted data page(s).
flushing the superblock from memory of the database to physical persistence (Thomsen [0032] discloses: the data can be written into the page buffer of the persistence layer as superblock to determine when the data in the virtual file is actually flushed to disk).
Regarding claim 23, Thomsen as modified discloses:  The computer program product of claim 16, wherein the operations further comprise:
copying pages for recovery having a size equal to or below the pre-defined threshold to the superblock (Gelson [0034] discloses: a partition size reaches a specified threshold level, a process, called splitting, is initiated, to ensure storage size of the individual data files, a block database (BDB) file from a replica is copied for each replica may be serve data blocks for backup and restore purposes);
adding, for each copied page, encryption information to a superblock control block for the superblock (Gelson [0037] discloses: the data block may be in compressed and encrypted format);
encrypting the copied pages within the superblock using the corresponding encryption information added to the superblock control block (Gelson [0037] discloses: Encryption technologies used for saving and retrieving the respective files may be AES256 encryption (encryption information). When the server daemon receives the request for the block it determines what partition holds the block based on the block signature).
Thomsen as modified and Gelson are analogous art because they are in the same field of endeavor, recovery database. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Thomsen, to include the teaching of Gelson, in order to encrypting the pages. The suggestion/motivation to security encrypted data page(s).
flushing the superblock from memory of the database to physical persistence (Thomsen [0032] discloses: the data can be written into the page buffer of the persistence layer as superblock to determine when the data in the virtual file is actually flushed to disk).
.
Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CINDY NGUYEN/Examiner, Art Unit 2161